nDETAILED ACTION
This action is responsive to the Applicant’s response filed 12/08/21.
As indicated in Applicant’s response, claims 1, 11, 16 have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	
	A computer-implemented method for reducing load time onto a logic simulator of a computer, the method comprising:
	(i) providing a test binary that comprises a memory and a test program;
identifying the memory; and
	(ii) selectively loading parts of the memory onto the logic simulator that are pre-determined as parts of the memory that will be accessed by the test program in response to the test program being executed on the logic simulator, 
	(iii) wherein selectively loading parts of the memory onto the logic simulator reduces the loading time onto the logic simulator.
	(as recited in claims 1, 11, 16)

	Hufnagel, USPubN: 2017/0286270, discloses emulator environment where a marking process investigates error validity and assign a range of program items over erroneous and non-erroneous parts of the program via correlating an error with value of suspected variables as well as the variable extended addresses, and provides the assigned items (identified values of the variable range) in preparing memory for next emulator run.  No part in the assigning of variable range via the marking in preparing program items and range of addresses thereof as to where a next emulator run should be covering for error detection by Hufnagel is there effect of loading parts of the memory (onto the logic simulator) that are pre-determined as parts that will be accessed - per (ii)-  by the test program (in response to the test program being executed on the logic simulator) where the selectively loading of parts of the memory onto the logic simulator reduces the loading time onto the logic simulator as in (iii)
	Teranishi, USPubN: 2012/0185669, discloses provision of pre-designated address list from simulated apparatus A for the list to be loaded onto a simulator code where the list is being processed against corresponding accesses of a program executed for apparatus B different from apparatus A; the list expressing access-destination data destined for being mapped between two architectures; e.g. for architectural constraints compatibility evaluation in the sense that differentiation by a simulator run using the list enables apparatuses A and B to be correlated for possible violations.  No part in the cross- architecture compatibility and violation check by Teranishi simulator using access-destination address list is there any effect of selectively loading of parts of the memory onto the logic simulator to reduce the loading time onto the logic simulator as in (iii) where parts of the memory to be loaded (onto the logic simulator) are pre-determined - per (ii) - as parts that will be accessed by the test program. 
	Suzuki, USPubN: 2013/0339612, discloses cache contention checking program, using an address lists where each address is selectively attached to a given expected value region thereby is loaded onto the runtime of an algorithm that matches computed address value of a given list in correlation to an item of expected value region.  The matching of a region value with address value from a list using cache contention check algorithm in Suzuki fails to remedy Hufnagel in regard to deficiency (ii) and (iii) as set forth above.
	Nichols et al, USPubN: 2004/0221268, discloses resources loading where subset of Java related classes (environment variable) or resource files determined for use during debug are 
	Enkerud et al, USPubN: 2009/0216341, discloses automatic loading and priority-based presentation of information, per effect of operator’s manual selection of objects which can be loaded into memory in the sense that the prioritized loading of only important, highly relevant objects helps reduce overall time of loading.  No part in Enkerud’s prioritized and manually selective loading benefits from pre-determining that particular memory portions of a simulator will be accessed by the emulator runtime as set forth in (ii), where the predeterminng reduces load time into a simulator runtime.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 26, 2022